Citation Nr: 1454969	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a learning disorder to include Autism spectrum disorder, Asperger's syndrome, attention deficit disorder, and dyslexia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's father


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1982 to November 1982. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) which denied service connection for a learning disorder to include Asperger's syndrome, attention deficit disorder, and dyslexia.  

In October 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2014, the Veteran requested a new hearing; however, good cause was not shown for why the Veteran should be afforded a second hearing.  Thus, the Board finds that the Veteran's request for a second hearing must be denied. 

In May 2014, the claim was remanded to the Agency of Original Jurisdiction (AOJ). 

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded in May 2014 in order to obtain a VA examination report and opinion regarding the nature and severity of the Veteran's learning disabilities.  The Veteran has varying diagnoses including Asperger's syndrome and borderline intellectual functioning.  See February 2010 statement from L. B.-F., MSW, and private treatment records dated in March 2010 from R. P., Ed. D.  According to the Veteran as well as lay statements from his father and his high school teacher, the Veteran had dyslexia in high school.  See October 2012 Board Hearing Transcript and March 2010 statement from G. P.

According to the June 2014 VA examination report, the examiner determined that the Veteran has Autism spectrum disorder.  The examiner stated that the question of whether the Veteran's learning disorder is a congenital defect or a congenital disease is complicated given the constraints of the definition.  He further indicated that the conditions themselves may not progress, but they may contribute to the development of other disorders to cause the Veteran's overall condition to be worse.  He further stated that specific learning disorder and Autism spectrum disorders are listed in the DSM V under the category of neurodevelopmental disorders, and that, thus, their onset occurs early in the developmental period (early childhood).  Therefore, he concluded, that if the Veteran has either type of disorder, they were present prior to his entrance into the Army.  The VA examiner also indicated that the Veteran's father's statements confirm that symptoms were present prior to enlistment.  In addition, the VA examiner stated that the claimed condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  His rationale was that specific learning disorder and Autism spectrum disorders are not considered to be progressive in nature and that, therefore, it seems unlikely that that either disorder increased in severity beyond its natural progression during active service.

The examiner's opinion is inconclusive regarding whether the Veteran's condition is a congenital defect or disease.  Although the examiner stated he could not specify whether the Veteran's condition was a congenital defect or disease, he stated that the conditions would not progress but may contribute to the development of other disorders which may cause the Veteran's overall condition to be worse.  Further, the examiner's rationale regarding whether the Veteran's condition was aggravated is general and does not relate to the facts and circumstances surrounding this particular case.  Service connection may not be based on medical opinions which are speculative, general, or inconclusive in nature. Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  As such, the June 2014 VA examination is inadequate for VA purposes.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137. 

Under applicable laws and regulations, mere congenital or developmental defects, absent displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected. 38 C.F.R. § 3.303(c), 38 C.F.R. § 4.9.  

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected. 38 C.F.R. § 4.127.  The Veteran's private examiner indicated a full scale IQ of 64 and 71.  See private treatment records dated in January and March 2010.  The record reflects that the Veteran has been diagnosed with borderline intellectual functioning and Autism spectrum disorder.  The June 2014 examiner further indicated that the Veteran's associated symptoms include depressed mood.  According to a February 2010 private treatment report, the Veteran has been diagnosed with anxiety.  Therefore, the examiner is also asked to determine whether the Veteran's Autism spectrum disorder includes mental retardation and if so, whether the Veteran suffered any superimposed mental disorder superimposed upon mental retardation as a result of active duty.

Lastly, the RO has been unsuccessful in obtaining the Veteran's service medical and personnel records from the service department.  However, the response thus far received from the service department appear to suggest that the records might be located if additional information is provided under "PIES Request Code S02."  The Board notes that the request indicated that the Veteran was discharged under honorable conditions.  However, the Veteran's DD Form 214 reflects that the Veteran's type of separation was relief from active duty and that the character of service was reported as "entry level separation- uncharacterized."  Thus, the Board finds that this should be investigated further. 

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain the Veteran's service medical and personnel records from the service department under "PIES Request Code S02."  If the service department indicates that additional information is required in order to conduct a thorough search for the records, ask the service department to indicate what specific, additional information is required for the search.  If the necessary information is not contained in the appellant's claim file, notify the Veteran and his representative of that fact and afford them an opportunity to provide the information.  Efforts to obtain the Veteran's service medical and personnel records should be fully documented in the claims file; should include efforts to obtain records directly from where the appellant underwent training; and should continue until it can be reasonably concluded either that the records do not exist or that further efforts to obtain them would be futile. 

2.  Schedule the Veteran for the appropriate VA examination, with an examiner other than the June 2014 VA examiner, in order to determine the nature and severity of his learning disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified learning disorder constitutes a congenital or developmental defect or a congenital disease; had its onset during active service; and/or otherwise originated during active service.  If the identified disability is found to be a congenital disease, the examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that such congenital disease increased in severity beyond its natural progression during active service. 

For purposes of the requested opinion, it should be held that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating." 

In regard to any diagnosed mental retardation, the examiner is requested to render an opinion as to whether it is as likely as not that the Veteran experienced a superimposed injury or disease in service, which resulted in an additional (and current) disability? 

All relevant medical records, including the entire claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided. 

3.  Readjudicate the issue of service connection for a learning disorder to include Autism spectrum disorder, Asperger's syndrome, attention deficit disorder, and dyslexia.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



